Citation Nr: 1452192	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active service from June 1974 to June 1977 and from January 1991 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This case was previously before the Board in August 2011, at which time the issues before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's left shoulder disability is productive of limitation of abduction to, at worst, 35 degrees; painful motion; and painful flare-ups; and is not productive of ankylosis, impairment of the humerus, or impairment of the clavicle and scapula.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed letters in December 2008 and September 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA and private medical records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).

Rating of the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint..  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

Wen rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  There is no specific diagnostic code used to rate the Veteran's should disability, characterized as recurrent shoulder dislocations, status post Bristow procedure.  Currently, the Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which provides the criteria for rating limitation of shoulder motion.  

The Board notes that the Veteran is right-handed so, his left shoulder disability affects his minor upper extremity.  38 C.F.R. § 4.69 (2014).

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when rating the Veteran's left shoulder disability.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 20 percent rating is warranted when ankylosis in the minor extremity is favorable with abduction to 60 degrees, and can meet the mouth and head.  A 30 percent rating is warranted when the ankylosis in the minor upper extremity is intermediate between favorable and unfavorable.  A 40 percent rating is warranted when there is unfavorable ankylosis in the minor extremity with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).

The Veteran's left shoulder disability is currently rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Under Diagnostic Code 5201, a 20 percent rating is warranted when range of motion of the minor upper extremity is limited to the shoulder level or to midway between the side and shoulder levels.  A 30 percent rating is warranted when range of motion of the minor upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent rating is warranted when there is malunion of the humerus with moderate deformity in the minor upper extremity or recurrent dislocation of the scapulohumeral joint of the minor upper extremity with frequent or infrequent episodes and guarding of movement only at shoulder level.  A 40 percent rating is warranted for a fibrous union of the humerus in the minor upper extremity.  A 50 percent rating is warranted when there is nonunion of the humerus (false flail joint) in the minor upper extremity.  A maximum disability rating of 70 percent is warranted when there is loss of humerus head (flail shoulder) in the minor upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 20 percent rating is warranted where there is nonunion of the clavicle or scapula of the minor upper extremity with loose movement; or where there is dislocation of the minor upper extremity clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).

The Board has reviewed all evidence of record pertaining to the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a December 2008 VA examination, the Veteran reported that he continued to experience left shoulder pain.  He reported that he especially experienced pain on strenuous shoulder movement like pushing and pulling and that, at times, he felt the joint "slip."  The Veteran reported that he took Naproxen daily for treatment, with fair results, and that he had received one steroid injection in his shoulder in the past year.  The Veteran denied deformity, giving way, instability, and incoordination in the left shoulder.  However, he reported stiffness, weakness, and decreased joint speed.  He denied episodes of dislocation, subluxation, locking, effusion, inflammation, or flare-ups of joint disease.  

On physical examination there was no evidence of loss of bone, recurrent shoulder dislocations, or inflammatory arthritis.  The main findings with regard to the Veteran's left shoulder disability were weakness and abnormal motion.  Left shoulder range of motion measurements were of flexion to 80 degrees, abduction to 85 degrees, internal rotation to 80 degrees, and external rotation to 40 degrees.  The examiner noted that there was objective evidence of pain on motion and on repetitive motion.  There was also additional limitation of motion following repetition based on pain.  Left shoulder repetitive range of motion measurements were of flexion to 75 degrees, abduction to 75 degrees, internal rotation to 80 degrees, and external rotation to 35 degrees.  There was no ankylosis.  X-rays of the left shoulder showed no acute bony injury.  The examiner confirmed the diagnosis of left shoulder with tendonitis, status post Bristow procedure.  The examiner noted that the Veteran's left shoulder disability had a moderate effect on his ability to do chores, exercise, participate in recreation, travel, and drive; and, prevented him from playing sports.  

At a February 2012 VA examination, the Veteran reported that he continued to experience pain in his left shoulder and that sometimes he experienced painful flare-ups.  He reported that, generally, his left shoulder pain was intermittent and was sharp and throbbing in nature.  He reported that during a flare-up, the pain was constant and unbearable.  He reported that he was unable to sleep at night during a flare-up because of the pain.  He reported that he usually sought medical attention during a flare-up and that he was treated with pain medication, to include injections, and that sometimes he was treated with Prednisone.  Precipitating factors included lifting, carrying, and reaching and the Veteran reported that almost any use of his shoulder caused him to experience pain.  The Veteran reported that he used pain medication and rest to alleviate shoulder pain.  The Veteran estimated that he generally experienced shoulder pain two or three times per week and that it lasted anywhere from minutes to hours at a time.  

On physical examination, left shoulder range of motion measurements were flexion to 50 degrees, with pain beginning at 40 degrees; and, abduction to 45 degrees, with pain beginning at 35 degrees.  There was no additional functional limitation in range of motion following repetition.  However the Veteran was noted to have functional impairment consisting of less movement than normal and pain on movement.  There was localized tenderness or pain on palpation of the left shoulder, but there was no guarding of the left shoulder.  Muscle strength testing showed the Veteran to have left shoulder active movement against some resistance on both abduction and flexion.  There was no ankylosis of the glenohumeral articulation.  There was no history of mechanical symptoms, but there was a history of infrequent dislocations of the glenohumeral joint.  There was no impairment of the clavicle or scapula.  There was no tenderness to palpation of the acromioclavicular (AC) joint.  The Veteran was noted to have a left shoulder residual surgical scar that was not painful or unstable.  X-rays of the left shoulder showed post-operative changes, but were otherwise normal.  

A review of the record shows that the Veteran receives periodic treatment for a left shoulder disability.  A review of the treatment notes of record shows that he generally reports symptoms of pain that is stabbing in nature and that limited his physical activity.  There are no treatment notes of record which show the Veteran to have symptoms or range of motion worse than that which was reported in the VA examination reports of record.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for a left shoulder disability.  The evidence does not show that the Veteran has range of motion of the minor upper extremity that is limited to 25 degrees from the side, fibrous union of the humerus in the minor upper extremity, unfavorable ankylosis in the minor extremity with abduction limited to 25 degrees from the side, nonunion of the humerus (false flail joint) in the minor upper extremity, or loss of humerus head (flail shoulder) in the minor upper extremity.  In fact, VA examiners have specifically noted that there is no ankylosis, loss of bone, or other shoulder injury and his range of motion, at worst, was to 35 degrees.  Therefore, the Veteran's symptoms are currently contemplated by the assigned 20 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.  

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more limitation of motion than that found at his VA examinations, to include during the reported painful flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the left shoulder.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the left shoulder disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalization beyond that anticipated by the assigned rating and its effect on the Veteran's employment is specifically addressed in the separate claim of entitlement to a TDIU.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

The Board finds that the preponderance of the evidence is against the claim and a rating in excess of 20 percent for a left shoulder disability is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to rating in excess of 20 percent for a left shoulder disability is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

A review of the record shows that the Veteran has reported that he last worked in 2003 and had to leave his job as a result of the service-connected left shoulder disability.  The Veteran reported that he had a high school education and his occupational history mostly included physical types of employment, such as labor.  

In the February 2012 VA examination report, the examiner noted that the Veteran's left shoulder disability prevented him from lifting, reaching, or carrying.  The examiner noted that those limitations prevented the Veteran from participation in sustained employment in physical occupations.  

A review of the record shows that the Veteran is only service-connected for a left shoulder disability and rated 20 percent disabled.  Therefore, he does not meet the schedular criteria for the assignment of a TDIU.  However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2014).  

When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for a TDIU of 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of TDIU.  38 C.F.R. § 4.16(b) (2014).

Therefore, the Board finds that the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) should be referred to the Director of the Compensation and Pension Service for consideration.  38 C.F.R. § 4.16 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation and Pension Service for consideration of whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b).

2.  Then, readjudicate the claim for TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


